           Case 1:19-cr-00291-LAP Document 185
                                           184 Filed 10/02/20
                                                     10/01/20 Page 1 of 2



                      ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
                                       Attorneys at Law
                                 100 Lafayette Street, Suite 501
                                     New York, NY 10013

Franklin A. Rothman                                                        Tel: (212) 571-5500
Jeremy Schneider                                                           Fax: (212) 571-5500
Robert A. Soloway
David Stern

Rachel Perillo

                                                              October 1, 2020

By ECF
Hon. Loretta A. Preska
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

                 Re:    United States v. Ademola Adebogun,
                        19 Cr. 291 (LAP)

Dear Judge Preska:

     Robert Soloway and I are the attorneys for Ademola
Adebogun, the defendant in the above-captioned matter. Mr.
Adebogun is currently on pretrial release and subject to
conditions that include travel restricted to the Southern and
Eastern Districts of New York and the District of New Jersey. I
am writing with the consent of U.S. Pretrial Services Officer
Dayshawn Bostic to respectfully request a temporary modification
of my client’s travel restrictions to permit travel to Dallas,
Texas from October 3 – 5, 2020. The government, by AUSA Daniel
Wolf, defers to the position of Pretrial Services.

     As the Court is likely aware from our previous
applications, Mr. Adebogun is the owner of an entertainment and
marketing company that hosts events at nightclubs and lounges.
Yesterday, he was offered the opportunity to personally host an
event through his company on October 3, 2020 in Dallas, Texas.
If this request is granted, Mr. Adebogun will be leaving this
Saturday, October 3, and returning on Monday, October 5. He
will provide Pretrial Services with his flight itinerary and
hotel address.

     If the Court has any questions regarding this application,
please contact my office.
       Case 1:19-cr-00291-LAP Document 185
                                       184 Filed 10/02/20
                                                 10/01/20 Page 2 of 2



Hon. Loretta A. Preska
October 1, 2020
Page Two

     The Court’s time and attention to this matter is
appreciated.

                                              Respectfully submitted,

                                                        /s/

                                              Rachel Perillo

cc:   Rebecca Dell (by ECF)
      Daniel Wolf (by ECF)
      Assistant United States Attorneys

      Dayshawn Bostic (by Email)
      U.S. Pretrial Services Officer




Mr. Adebogun's travel request is approved.

SO ORDERED.

Dated: Oct. 2, 2020




_________________________________
LORETTA A. PRESKA, U.S.D.J.
